IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00047-CR

RODERICK CARVON BLEDSOE,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-392-C1


                                        ORDER


       Appellant’s first motion for extension of time to file his brief was filed on April 19,

2016. In that motion, appellant asserts that the reporter’s record was filed on March 9,

2016 and that his brief was due April 8, 2016. While appellant is correct about the date

on which the reporter’s record was filed, he is not correct as to the date by which his brief

is due. After the reporter’s record was filed, the clerk’s record in this appeal was filed on

April 5, 2016. Thus, appellant’s brief is not due until May 5, 2016. See TEX. R. APP. P.

38.6(a). Additionally, in the body of the motion, appellant requests an extension of time
to file his brief until May 9, 2016; however, in the prayer of the motion, appellant requests

an extension of time to file his brief until April 8, 2016.

        Due to the confusion created by the errors in the dates stated in appellant’s motion,

the Court is entering a more specific order than simply granting the motion. A simple

grant of the motion would require the brief to be due on April 8, 2016, a date that at the

time of filing of the motion had already passed. Counsel should be more careful in

proofing the contents of motions filed with the Court so that the Court has the assurance

that the reasons given actually apply to the motion filed and are not simply a generic

reference to work to be done, especially when asking for more time from the Court.

        Accordingly, appellant’s motion is granted in part to the extent that the time to file

appellant’s brief will be extended. The Court orders appellant’s brief to be filed by May

16, 2016.

                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed May 5, 2016




Bledsoe v. State                                                                        Page 2